 90307 NLRB No. 14DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD129 CFR 103 (1980), 284 NLRB 1580 (1989), approved by theSupreme Court in American Hospital Assn. v. NLRB, 111 S.Ct. 1539(1991).2At the hearing, the employing entity (the nursing home, the hos-pital and Samaritan) held itself out to be a single employer and was
treated as such by the Regional Director. Further, the parties initially
stipulated that RNs employed at all three components of the Em-
ployer would be included in the unit. No party disputed that the hos-
pital, nursing home, and Samaritan constitute a single employer.3These professionals included all registered nurses; 14 physician'sassistants employed by the hospital; the dietician employed by the
hospital; and 2 social workers, 1 pharmacist, and 4 medical tech-
nologists employed by Samaritan.4Members Devaney and Raudabaugh; Member Oviatt concurringin part.5The Petitioner initially sought a unit comprised of the registerednurses employed at the hospital and the nursing home. At the second
hearing, the Petitioner amended its claim to seek only those reg-
istered nurses employed at the hospital.6305 NLRB 872 (1991).7Each of the corporations, combined with Nelson House and St.Margaret's House and Hospital for Babies, is located in what is re-
ferred to as Good Samaritan Center. Although all the facilities are
located in Good Samaritan Center, only Samaritan, the nursing
home, and the hospital are physically contiguous. Samaritan also
provides security for Nelson House.The Child's Hospital, Samaritan Service Corp. andChild's Nursing Home Company, Inc. a/k/a
Child's Hospital, Inc. and New York StateNurses Association, Petitioner. Case 3±RC±9734April 15, 1992DECISION ON REVIEW AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn July 22, 1991, the Regional Director for Region3 issued a Decision and Direction of Election in which
he found The Child's Hospital to be an acute care hos-
pital as it met the patient stay requirement of less than
30 days as set forth in the Board's Final Rule (the
Rule) on collective-bargaining units in the health care
industry.1The Regional Director then directed an elec-tion in a unit composed of all the registered nurses
(RNs) employed by the Employer, which consisted of
The Child's Hospital (the hospital), The Child's Nurs-
ing Home (the nursing home), and Samaritan Service
Corporation (Samaritan).2Thereafter, in accordancewith Section 102.67(b) of the Rules and Regulations of
the National Labor Relations Board, the Employer
filed a timely request for review of the Regional Direc-
tor's decision. The Employer argued, inter alia, that it
was not an acute care hospital because it predomi-
nantly performed ambulatory care, and that the only
appropriate bargaining unit consisted of all profes-
sional employees employed by the hospital, the nursing
home, and Samaritan.3By Order dated September 20, 1991, the Board4granted the Employer's request for review and af-
firmed the Regional Director's finding that the hospital
itself met the definition of an acute care hospital. The
Board, however, remanded the case to the Regional
Director to reopen the hearing and adduce further evi-
dence, after which the Regional Director was directed
to transfer the case directly to the Board for decision.
A second hearing was held on October 1, 1991.5Thereafter, the Employer and the Petitioner filed briefs
on review. The case was transferred to the Board.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has carefully considered the entire recordin this matter, including the parties' briefs on review,
and has decided that, under the circumstances here, the
Rule should not be applied. Therefore, determination
of the appropriate unit for purposes of collective bar-
gaining is governed by the principles set forth in the
Board's decision in Park Manor Care Center.6FactsThe Employer consists of The Child's Hospital, anonprofit surgical care center providing both inpatient
and ambulatory services; the Child's Nursing Home, a
120-bed residential nursing home attached to the sur-
gical care center; and Samaritan Service Corp., which
provides shared services to the nursing home and the
hospital. The hospital was built in 1960; the nursing
home and Samaritan were added around 1970. The
three are separately incorporated, although Samaritan
and the nursing home share the same board of direc-
tors, and Samaritan and the hospital share the same
chief executive officer. The nursing home, hospital,
and Samaritan essentially comprise one contiguous
structure. The hospital occupies one wing, the nursing
home the other, and Samaritan occupies the center, act-
ing in effect like a buffer; all facilities are therefore
physically connected. Each corporation owns its re-
spective portion of the building, although Samaritan
leases office space from the nursing home.7The hos-pital occupies about 50,000 square feet, Samaritan oc-
cupies about 17,000 square feet, and the nursing home
occupies about 60,000 square feet. According to the
floor plan, the public may gain access to the nursing
home through one entrance and to the hospital through
another; however, on entering the hospital, visitors first
encounter Samaritan, which provides the hospital's ad-
missions services. It is clear that the staff may travel
to any of the wings without being required to go out-
side the facility.Samaritan provides housekeeping, human resources,switchboard, engineering, purchasing, security, finance,
administration, data processing, maintenance, lab, med-
ical records, central supply, and pharmacy services to
the hospital and to the nursing home, and admissions
services to the hospital. Samaritan bills the hospital
and the nursing home for the services, generally ac- 91CHILD'S HOSPITAL8The hospital provides ambulatory surgery in areas such as ear,nose and throat, ophthalmology, and plastic surgery.9Patients are admitted to in-patient status if they require care ex-tending from 24 hours through 5 days; patients are admitted to the
extended care unit if they require monitoring for less than 24 hours.
During the 1-year period ending May 1991, the monthly number of
patient days (number of patients times the number of days in the
hospital) for hospital inpatients averaged 40 per month and the
length of stay for hospital patients averaged approximately 2.3 days.10Terrence Hurley, chief financial officer for the hospital, nursinghome, and Samaritan, testified that during the 1-year period ending
May 1991 the length of stay for nursing home patients averaged 965
days or 2.6 years.cording to how much time it allocates to each. Usually,65 percent of its budget reflects expenses for the hos-
pital and 35 percent for the nursing home. Samaritan
prepares the budget by soliciting information from all
of the department heads regarding their expenditures.The joint commission on the accreditation of healthcare organizations accredits the hospital. The hospital
has 20 medical surgical beds; however, outpatient am-
bulatory surgery constitutes approximately 95 percent
of the medical services provided by the hospital,8andgenerates the overwhelming percentage of the Employ-
er's revenues. In 1990 the hospital grossed approxi-
mately $469,380 in in-patient revenues and
$12,015,711 in out-patient revenues. The hospital is or-
ganized into four nursing departments: ambulatory
care; surgery; inpatient and extended care;9and recov-ery. The four departments are primarily staffed by RNs
who rotate among all departments except surgery. Phy-
sician's assistants work with the nurses and assist in
preadmission processing by taking medical histories,
examining patients, and recommending tests. In the
evenings they are considered ``physician extenders''
and counted as the third staff member when three staff
members are required and a doctor is not present. Phy-
sician's assistants report to Michael Murphy, the assist-
ant director of the hospital, while the nurses report to
Karen Harper, the director of nursing. Both Harper and
Murphy report to Steven Lauko, the chief executive of-
ficer. The pharmacy provides medication, which is req-
uisitioned on a daily basis.The nursing home is a 120-bed skilled nursing facil-ity licensed by the New York State Department of
Health. The nursing home has a 95.6 percent occu-
pancy rate. There are three 40-bed nursing units; occu-
pational, physical and recreational therapy departments;
an infection control nurse; a social worker; and a resi-
dent care coordinator. The nursing home utilizes reg-
istered nurses, licensed practical nurses, and nurses'
aides on each unit during each shift. Medication is pro-
vided to the nursing home by an outside pharmacy. In
1990, gross revenue for the nursing home was
$6,549,482.10The hospital and the nursing home share commonlabor relations and personnel policies. A single human
resources department, which is headed by Ernest Can-field, establishes and administers all employment poli-cies, including wage guidelines, merit programs, bene-
fits, and grievance and discipline procedures. The per-
sonnel policies in the employee handbook cover all
employees, and all employees receive uniform benefits.
The employees' respective supervisors evaluate their
performance; however, Canfield must approve any rec-
ommended wage increase. On being advised of a va-
cancy, the human resources department recruits and
screens job applicants, and refers them to the operation
with the vacancy. The applicants are then interviewed
by a supervisor, such as the director of nursing, and
a candidate is selected for hire. Vacancies are posted
employer-wide. The human resources department does
not become involved in the discipline or counseling
process except to ensure compliance with proper pro-
cedures; however, Canfield will become involved if a
discharge is necessary.The hospital and nursing home evidence a consider-able degree of integration of operations. The dietician
is responsible for the dietary needs of the patients,
residents, and employees at the hospital and the nurs-
ing home. Central supply provides all supplies to both
facilities. Laundry provides laundry services to both,
and the nursing home is billed per pound of laundry.
The clinical equipment department, which maintains all
electrical equipment; the engineering department,
which is responsible for upkeep; the employee health
department, which maintains all employee health
records and accident reports; and the housekeeping de-
partment all provide services to both the hospital and
the nursing home. Murphy testified that he meets
monthly with the department heads from all of the de-
partments in the nursing home and hospital, but that
meetings also are held which involve only those de-
partments at a particular operation. The hospital pro-
vides lab work, x-rays, blood work, etc. to the employ-
ees, patients, and residents of the nursing home as well
as the hospital; the medical technicians who perform
the lab work are employed by Samaritan. When lab
work is necessary, nursing home staff transport resi-
dents to the hospital on stretchers. A joint foundation
raises money for both the hospital and the nursing
home, and they also share a common disaster and fire
plan, cafeteria, in-service, volunteer program, and sun-
shine fund. The evidence establishes that since 1973
there have been 6 transfers of RNs and at least 14 in
other classifications between the nursing home and the
hospital.DiscussionAs noted above, it is undisputed that the nursinghome, hospital, and Samaritan Service constitute a sin-
gle employer. We find that the evidence also estab-
lishes that the nursing home, hospital, and Samaritan
are sufficiently integrated, both physically and oper- 92DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1129 CFR § 103.30(f)(2). For those facilities as well as othernonacute health care facilities, the Board stated that it would deter-
mine appropriate units by adjudication. 29 CFR § 103.30(g).1253 Fed.Reg. 33928 (1980), 284 NLRB at 1568.13This is not a case where a predominately acute care hospital hasmerely established an area for long-term nursing beds, or a nursing
``wing.''14As we are not applying the Rule because of the unusual natureof the facility, we need not determine whether the hospital and the
nursing home together technically meet the definition of ``acute care
hospital'' as set forth in the Rule (patient stay requirement of less
than 30 days). Such a determination would raise an issue regarding
how to calculate the average length of patient stay in these unusual
circumstances, i.e., whether to look at a snapshot of 1 day or, alter-
natively, 1 year. If a hospital with 10 beds has a turnover of patients
every 2 or 3 days, then the number of patients in a year would be
very high, as opposed to a nursing home, which may have 120 beds
but a far less frequent turnover of patients. This calculation would
likely generate results skewed in favor of acute care status. On the
other hand, calculating the average length of stay based on the num-ber of patients in the hospital on any given day would in all likeli-hood generate results tilted in favor of nonacute care status, since
at any one time, in the facility taken as a whole, long-term patients
vastly predominate. In any event, in view of our conclusion that the
appropriate unit in this case is governed by Park Manor consider-ations, rather than by the Rule, it is unnecessary at this time for us
to decide which method of calculation is the more appropriate.15The fact that we have found extraordinary circumstances in thematter of this facility is not, of course, determinative of the unit ulti-
mately to be found appropriate, but merely indicative of our deter-
mination that the issue should be decided by adjudication.16305 NLRB 872 (1991). In Park Manor, the Board discussed thereasons for excluding nursing homes from the definition of an acute
care hospital, but also set forth general principles applicable to unit
determinations for health care facilities not covered by the Rule.17In Park Manor, the Board noted that the case was decided afterthe Board had promulgated the Final Rule and, therefore, that the
Regional Director had not analyzed the case under the approach set
forth by the Board, nor had the parties had an opportunity to address
the issue from that perspective. The Board, therefore, remanded the
case to the Regional Director to reopen the record and to consider
the case in light of the considerations set forth in the Board's deci-
sion. 305 NLRB at 873.ationally, as to require that they be treated as a singlefacility. The nursing home, the hospital, and Samaritan
are physically contiguous, there is centralized control
of labor relations and human resources, common per-
sonnel policies, uniform benefits and wage scales, oneemployee handbook, and common administration and
financial services. Vacancies are posted employer-
wide. Laundry, pharmacy services, housekeeping, die-
tary services, maintenance, and engineering are all pro-
vided facility-wide, and the hospital provides lab work
to the residents and employees of the nursing home.
There is also a fairly high degree of contact among the
employees working in the different operations. Thus,
on this basis we find that the three operations comprise
a single facility for purposes of collective bargaining.In view of our finding that the nursing home, hos-pital, and Samaritan are to be treated as a single facil-
ity, a unit of RNs employed solely at the hospital, as
sought in the amended petition, is inappropriate; at the
very least, all RNs must be represented together in a
single unit.The question remains, however, whether the smallestappropriate unit must also include all other profes-
sional employees. The Board here is asked to deter-
mine the scope of a unit at a single facility composed
of an acute care hospital and a nursing home, where
both are substantial components of the overall facility.
Acute care hospitals are expressly covered under the
Rule; however, facilities that are primarily nursing
homes are expressly excluded, both from the definition
of acute care hospital11and from the Rule itself.12We are mindful, of course, that the Board engagedin rulemaking with the hope of creating a greater de-
gree of certainty in unit determinations in the health
care industry, at least with respect to acute care facili-
ties. We believe, however, that under the extraordinary
circumstances presented here, i.e., the physical joinder
of the nursing home and the hospital,13the substantialnature of both the operations,14and the integrated sup-port services provided to both parts of the operation bySamaritan, it would not be feasible or sensible to auto-
matically apply the Rule. To attempt to fit this hybrid
facility within a rule that is designed to cover the more
typical free-standing acute care hospital may, possibly,
lead to an anomalous or impractical result, depending
on the RNs' relationship to the other professionals and
nonprofessionals in the facility, and the extent to
which such relationship differs from, or is similar to,
that found in the normal, acute care hospital setting.15Consequently, as we have decided not to apply the
Rule, the determination of the appropriate bargaining
unit in this facility is governed by the Board's decision
in Park Manor Care Center,16in which the Board de-lineated principles to guide unit determinations in
nonacute care facilities.We note that the instant case was heard and decidedprior to the issuance of the decision in Park Manor.In addition, the parties have never had an opportunity
to address the appropriateness of the unit in light of
the considerations set forth in Park Manor. We havedecided, therefore, to give the parties an opportunity to
litigate and argue the scope of the appropriate unit
within the framework of the principles enunciated to
guide such determinations in nonacute care facilities.
Accordingly, we have decided to remand the case to
the Regional Director with directions to reopen the
hearing to permit the parties, in light of Park Manor,to adduce additional evidence on the unit issue, should
they desire to do so. Thereafter, the Regional Director
shall issue a supplemental decision consistent with this
decision and the Board's decision in Park Manor.17 93CHILD'S HOSPITALORDERThis case is remanded to the Regional Director toreopen the record and issue a supplemental decision,and for any further processing in conformity with thisopinion.